DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amended response, filed April 1, 2022. 
Claims 21, 28 and 35 have been amended.  
Claims 21-40 are now pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on April 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Publication No. 10924383 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 (renumbered 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 21, directed to a method by a device, independent Claim 28, directed to a device that is recited to perform operations that are functionally similar to those performed by the device of claim 21, and independent Claim 35, directed to a non-transitory computer-readable medium that is recited to perform operations that are functionally similar to those performed by the device of claim 21, the prior art of record teaches a device receiving network data associated with a network, wherein the network includes a plurality of network devices interconnected by links, wherein the plurality of network devices utilizes segment routing, and the device receiving segment routing data associated with the network.  Such teachings may be seen in LaBerge et al, U.S. Patent Application Publication No. 20180131616 A1 (e.g., FIGS. 1-7; ¶ [0009] [0016] [0018] [0025] [0026] [0031] [0043] [0062]), which also teaches the device merging the network data (e.g., traffic information and topology information) and the segment routing data to derive a network traffic model based on segment routing attributes (e.g., FIG. 4, steps 42 and 44, and ¶ [0020]-[0026] [0040])), using the model to determine one or more potential network plans (e.g., determine demands (target link utilization) with respect to current link utilization, and consider each demand that requires relocation to alternate paths and consider alternate paths as potential network plans (e.g., FIG. 5, steps 50-56; ¶ [0041])), identifying a potential network plan and performing one or more actions based on the potential network plan (e.g., FIG. 4, steps 46-47, FIG. 5, step 52, and ¶ [0040] [0041], optimize the network routing policies).
Prior art of record also teaches an network model that maximizes throughput associated with operating the network, as may be seen in Hao et al, U.S. Patent Application Publication No. 20170171066 A1 (e.g., ¶ [0048]).
The prior art of record does not teach or fairly suggest, individually or in combination, or render obvious the limitations regarding each device using what may be interpreted as received network data and segment routing data to generate a record, a table or a list that includes merged network and segment routing data, in order to determine a potential network plan based on the merged data, i.e.:
merging, by the device, the network data and the segment routing data to generate merged data that includes, for each network device of one or more network devices of the plurality of network devices, a record that includes network data and segment routing data for the network device; processing, by the device, the merged data to determine one or more potential network plans
Claims 22-27, dependent from claim 21, Claims 29-34, dependent from claim 28, and Claims 36-40, dependent from claim 35, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471